Citation Nr: 1130819	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO. 09-01 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an earlier effective date for a grant of service connection for major depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing in May 2011. A transcript is of record. 

At his May 2011 hearing, the Veteran through his representative intimated that he intended to pursue a claim of clear and unmistakable error (CUE) in the RO's August 1984 rating decision. As noted below, his present submissions have not alleged CUE. If the Veteran intends to pursue this contention, he should properly plead such a request for revision of prior RO decisions to the RO for adjudication. 


FINDINGS OF FACT

1. The Veteran's claim for service connection was denied by rating decision dated in August 1984; the Veteran was apprised of his appellate rights but did not appeal the August 1984 decision within one year of notification. 

2. Following an August 1991 Board decision granting service connection for major depression and in due course of appellate proceedings, by rating decision dated in May 1993 the RO assigned a 100 percent disability evaluation effective August 4, 1989; the Veteran was then apprised of his appellate rights but did not appeal the May 1993 decision within one year of notification.




CONCLUSION OF LAW

The Veteran's claim of entitlement to an effective date earlier than August 4, 1989 for service connection for major depression must be dismissed as a matter of law. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §3.400; Rudd v. Nicholson, 20 Vet. App. 296 (2006). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).




Duty to Notify and Assist

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify a claimant of the information and evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010). Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

In this case, the Board finds that no further action is necessary pursuant to the VCAA prior to consideration of the issues addressed in this decision. As set forth in more detail below, the facts in this case are not in dispute and the Veteran's appeal must be dismissed as a matter of law. Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error. Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

Merits of the Claim

The Veteran alleges that he is entitled to an effective date earlier than August 4, 1989 for the grant of a 100 percent rating for major depression. He argues two theories of entitlement. First, he contends that VA did not fulfill its duty to assist him in the development of his claim. He also argues that when he was first denied service connection for his mental disorder in August 1984, he was unable to file a notice of disagreement because he was mentally incapacitated. 

Essentially, the Veteran's contentions amount to a freestanding claim for an earlier effective date which is without merit as a matter of law. The Veteran's claim must therefore be dismissed. 

The Veteran filed a claim of service connection for a psychiatric disorder in January 1984. The claim was denied in August 1984. In August 1989, he filed a petition to reopen his claim for service connection for a psychiatric disorder. In September 1989, the RO again denied his claim. The Veteran appealed and in an August 1991 Board decision, the Board granted service connection for a psychiatric disorder. A subsequent March 1992 rating decision implemented the Board's decision and assigned a 50 percent rating, effective August 4, 1989. The Veteran appealed and in a May 1993 rating decision, the RO increased the Veteran's rating to 100 percent, effective August 4, 1989. The claims file indicates and the Veteran does not dispute that he was provided notice of all decision and appellate rights at the time of these determinations. 

In September 2007, the Veteran filed a claim seeking an earlier effective date for the 100 percent rating. In an October 2007 rating decision, the RO denied the claim for an earlier effective date. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400. In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b)(2)(West 2002); 38 C.F.R. § 3.400(o) (2010); Harper v. Brown, 10 Vet. App. 125 (1997). 

Case law holds that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date. Rudd v. Nicholson, 20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc). In Rudd, the Court held that a claimant can attempt to overcome the finality of a decision in an attempt to gain an earlier effective date either by way of a request for revision of the decision based on CUE, or by a petition to reopen the claim based upon new and material evidence. Rudd, 20 Vet. App. 296 (2006). However, in Leonard v. Nicholson, the Federal Circuit determined that, even when a Veteran has filed a petition to reopen a claim, "he cannot obtain an effective date earlier than the reopened claim's application date." Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

The only way the Veteran could attempt to overcome the finality of the prior noted decisions - in an attempt to gain an earlier effective date - is to request a revision of a relevant rating decision or rating decisions that were issued prior to May 1993 based on CUE. See Cook, 318 F.3d at 1339; see also 38 U.S.C.A. § 5109A(a) (West 2002) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error. If evidence establishes the error, the prior decision shall be reversed or revised."). However, as the Veteran has not specifically pled CUE as required by regulation, the Board will not adjudicate a CUE claim in this matter. 38 C.F.R. § 20.1404(b). 

The Veteran has alleged that the RO failed to comply with its duty to assist by not affording him a VA examination in conjunction with his 1984 claim. The Veteran contends that "a failure in the duty to assist results in the claim never having been finally denied." This is an incorrect statement of the law. A breach of the duty to assist the Veteran does not vitiate the finality of a decision by the RO. See Cook, supra (overruling the holding in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) that the existence of "grave procedural error" renders a VA decision non-final); Tetro v. Gober, 14 Vet. App. 100, 109 (2000). 

The Veteran's contention that he was unable to pursue appellate action in August 1984 due to mental incapacity, also known as "equitable tolling," is also without merit as a matter of law. 

In Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004) the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that equitable tolling of limitations periods for appeals from decisions by the Board to the United States Court of Appeals for Veterans Claims may be justified due to mental illness. The Federal Circuit held that to obtain the benefit of equitable tolling, a veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of rational thought or deliberate decision making, 

However, the Federal Circuit has also held that equitable tolling does not apply to jurisdictional requirements. Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009). 
It is without question that the timely filing of a notice of disagreement is a jurisdictional prerequisite for a claimant to obtain appellate review of an RO decision. Manlincon v. West, 12 Vet. App. 238 (1999). 


ORDER

The claim for an effective date earlier than August 4, 1989, for the grant of service connection is dismissed.


____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


